Citation Nr: 1741062	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, not including PTSD, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, claimed as secondary to a service-connected right elbow disability.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from May 1958 to March 1960, with confirmed service in Korea from November 1958 to December 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran requested a hearing before a Decision Review Officer (DRO) in his May 2010 substantive appeal.  However, he cancelled the hearing request in an August 2010 statement.  Thus, the hearing request is deemed as withdrawn.  See 38 C.F.R. § 20.704 (2012).  

In January 2013 and May 2013, the Board remanded these issues for further development.  The case is now before the Board again for appellate disposition.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran does not have a valid diagnosis of PTSD consistent with the DSM (Diagnostic and Statistical Manual of Mental Disorders) criteria.  

2.  The Veteran does not have a current psychiatric disability that manifested during, or as a result of, active military service, nor does he have a current psychiatric disability that was caused by, or aggravated by, a service-connected disability.  

3.  The Veteran does not meet the preliminary schedular requirements for a TDIU, nor is he otherwise rendered unemployable by a service-connected disability or disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2016).  

2.  The criteria for service connection for an acquired psychiatric disorder, not including PTSD, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, to include as secondary to a service-connected right elbow disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds the VCAA duties to notify and assist met as to the claims decided.  The Veteran has been provided satisfactory and timely VCAA notice.  In furtherance of VA's duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records, and has further requested Compensation and Pension examinations.  As the Board's prior remand directed, the Veteran was scheduled for re-examination in March 2017.  However, the Veteran failed to report, and without good cause proffered, the Board will rate his original compensation claims (for service connection) based on the evidence of record.  See 38 C.F.R. § 3.655(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.

The Court has held that VA's duty to assist is not always a one-way street.  See Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the RO complied with its duty to assist the Veteran by attempting to provide VA examinations, and another attempt to provide the VA examination is not warranted.  The claims on appeal will be evaluated based on the evidence of record.  

Lastly, the record reflects substantial compliance with the Board's May 2013 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The RO attempted to schedule the Veteran for an appropriate VA examination, as discussed above.  The remand directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

Accordingly, the duties to notify and assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c) are satisfied.  

II.  Service Connection  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 , 3.309(a). The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Also, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, an increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence to the issue of medical causation.  See 38 C.F.R. § 3.159 (2016); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-4).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-4.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

Furthermore, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

On the other hand, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  VA implemented DSM-5, effective as of August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in October 2011.  

In various statements submitted with his claim for PTSD, the Veteran has identified the primary events that he considers being the precipitating cause of his PTSD, specifically while he was stationed in Korea; he was mistreated by superiors.  See January 2013 statement.  

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, gives no indication that the Veteran was a combat veteran, as he did not receive any commendations or awards.  However, the DD Form 214 indicates his military occupational specialty (MOS) as armor crewman.  Also, service personnel records confirm his service in Korea during the Korean conflict and that he was part of a combat unit.  

Regardless, the critical element in this case is that, based on the record as a whole, the Veteran lacks a diagnosis of PTSD consistent with DSM criteria.  Furthermore, the in-service stressor that the Veteran has asserted to be the cause of his claimed PTSD has not been verified.  

Service treatment records are entirely negative for psychiatric complaints or symptomatology.  The Veteran's separation examination report shows no psychiatric abnormality.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute psychiatric symptoms in the immediate years after his separation from service in March 1960.  The earliest relevant medical evidence is found in a private psychiatric report dated February 1983 provided by a private physician with the initials of W.A.  Dr. W.A. noted that the Veteran reported that he became irritable, depressed, and forgetful since injuring his right elbow, which he was service-connected for in September 1970.  Dr. W.A. provided a diagnosis of Depressive Neurotic Reaction, but he did not indicate whether the Veteran's condition was related to his service, or whether it was a result of his service-connected right elbow injury.  

However a diagnosis of PTSD was made in February 2009, about 26 years later, by a private physician with the initials of N.N.  However, the diagnosis appears, in large part, to be based upon vague and general reference to symptoms without a specific discussion of the DSM criteria.  The Veteran's primary symptomatology appeared to be anxiety, negativism, feelings of incompetence and worthlessness, and depression.  Dr. N.N. also noted that the Veteran reported having suicidal ideas while in service.  Based on his evaluation, Dr. N.N. concluded that the Veteran developed his psychiatric condition after he injured his right elbow.  

The Veteran was then afforded a VA examination in March 2013, where the psychologist reviewed the claims file, including service and post-service treatment records, as well as the Veteran's post-service psychiatric history.  

The March 2013 VA psychologist ultimately concluded that the Veteran did not meet the DSM-4 stressor criteria and did not meet the DSM-4 criteria for a diagnosis of PTSD.  The examiner provided diagnoses of Depressive Disorder NOS and Cognitive Disorder NOS.  The March 2013 VA PTSD examination report does not sufficiently address the Veteran's alleged in-service stressors or explain why these stressors are not adequate to support a diagnosis of PTSD based on such stressors.  

As previously noted, the Veteran was scheduled for re-examination in March 2017, in part, to address the Veteran's alleged in-service stressors.  However, the Veteran failed to report and did not provide good cause for his failure to report to the scheduled examination.  Therefore, another attempt to provide the VA examination is not warranted.  

Furthermore, pursuant to the Board's January 2013 Remand, the RO sent the Veteran a letter specific to claims for PTSD based on personal assault in December 2016, requesting that the Veteran provide detail as to the alleged in-service stressor.  To date, VA has not received a response to this letter.  Thus, as the Veteran failed to report to the VA examination and also failed to respond to the December 2016 letter, the Board must evaluate the claim based on the evidence of record.  

Based on the evidence in this particular case, the Board finds that service connection for PTSD is not warranted.  As the Veteran failed to appear to the March 2017 re-examination, the March 2013 VA opinion is the most probative and persuasive evidence of record, as it is based upon a complete review of the claims file, and it is the most recent medical opinion of record.  

That notwithstanding, careful consideration has also been given to the opinion from the Veteran's private physician who diagnosed PTSD in February 2009.  The Board is cognizant that this medical provider clearly evaluated the Veteran over a period of time and thus is presumably well aware of his history of psychiatric symptoms.  Unfortunately, the persuasive value of this favorable opinion is weakened as there is no indication which DSM criteria were believed to have been met at that time or upon what basis the diagnosis was found to have met the full criteria, which detracts from its probative value.  

After weighing all of the evidence, the Board finds the overall disability picture, and particularly, the March 2013 VA opinion, fails to establish a valid diagnosis of PTSD during the appeal period.  

The Board is also unable to attribute the post-service development of any diagnosed psychiatric disorders other than PTSD (evidence currently of record denotes the presence of depressive disorder and cognitive disorder) to the Veteran's military service.  As noted above, service treatment records are entirely negative for any psychiatric complaints, treatment, or diagnoses and there is no evidence of psychiatric symptoms until 1983, about 23 years post-service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent evidence of a nexus between the previously diagnosed depressive and cognitive disorders and service.  Furthermore, there is no indication in the March 2013 VA examination report that the Veteran's depressive and cognitive disorders are related to his service-connected right elbow injury.  
To the extent that the Veteran's statements purport to provide a nexus opinion between his psychiatric symptoms and service, and in the alternative, a link to his service-connected right elbow injury, the Board notes that determining the etiology of a psychiatric disorder (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Ascertaining the etiology of psychiatric disorders requires the interpretation of results found on psychological assessments and knowledge of the psychiatric system for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

VA attempted to obtain a VA examination to determine the causation of the Veteran's depressive and cognitive disorders or if they were aggravated by the Veteran's service-connected disability.  As discussed above, the Veteran failed to report for the scheduled VA examination.  Thus, the Board must evaluate the claim based on the evidence of record.  

A preponderance of the evidence is against a finding that secondary service connection is warranted.  There is no probative evidence that provides any indication of a relationship between the Veteran's depressive and cognitive disorders and his service-connected right elbow injury.  VA attempted to schedule the Veteran for another examination; however, as discussed above, the Veteran failed to appear for that examination.  Therefore, there is no competent evidence that the Veteran's depressive and cognitive disorders are related to his service-connected right elbow injury.  The Board has considered the Veteran's contention that a relationship exists between his psychiatric disability and his right elbow injury.  As discussed, the Veteran is not competent to provide an opinion on complex medical questions and his unsubstantiated lay assertions do not outweigh the VA opinion as set forth above.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claims.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for PTSD, as well as for an acquired psychiatric disorder, not including PTSD, claimed as secondary to a service-connected right elbow disability, must be denied.  See 38 U.S.C.A. § 5107(b).

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

The evidence shows that the Veteran is currently service connected for a right elbow disability, rated as 10 percent disabling.  Thus, because the Veteran has only a single disability rating of 10 percent, the rating fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).  

In sum, while the record reflects that the Veteran's right elbow disability causes difficulties at work, unemployability due to this disability, alone, has not been shown.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.  










ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric disorder, not including PTSD, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, claimed as secondary to a service-connected right elbow disability, is denied.  

Entitlement to a TDIU due to service-connected disability is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


